DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This action is responsive to the amendment filed on February 3rd, 2021.  The examiner acknowledges the amendments to the Specification, Claims 1 and 3-9, and the addition of new Claims 10-14. Claims 1-14 are pending. The objections to the Drawings are withdrawn. Applicant’s amendments to the Specification have overcome each and every objection. Additionally, the Applicant’s amendments to the claim objections have overcome each and every objection. 
Claim Interpretation
The Applicant’s amendments to claims 1 and 5-6 have removed the limitations that invoked 35 U.S.C. 112(f). Please note that although “measuring section” is still recited in claims 1 and 5, it is being interpreted as “input configured to…” recited in claims 1 and 5, causing 35 U.S.C. 112(f) to not be invoked. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-11, and 13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites the limitation "the measuring section" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4, 10, and 13, are also rejected under 35 U.S.C. 112(b) because they depend from claim 1 and incorporate the indefinite subject matter of the claim therein. 
Claim 5 recites the limitation "the measuring section" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-7, and 11, are also rejected under 35 U.S.C. 112(b) because they depend from claim 5 and incorporate the indefinite subject matter of the claim therein.
Please note that “the measuring section” recited in claims 1 and 5, is being interpreted as the “input configured to…” recited in claims 1 and 5.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Claim 1 recites, "...a controller configured to...identify an arithmetic average waveform that is obtained by arithmetic averaging of the plurality of physiological signal waveforms, and information relating to arithmetic average dispersion..." This is an example of a mathematical concept which is characterized as an abstract idea and a judicial exception. See MPEP 2106.04(a). This judicial exception is not integrated into a practical application because the additional claim elements of an input configured to acquire a physiological signal from a living body, a controller configured to produce a plurality of 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above, the additional elements amount to extra-solution activity and mere instructions to apply the judicial exception on a computer. Furthermore, the extra-solution activity represents only well-understood, routine and conventional (WURC) activity and generic computer functions. Displaying a result is a generic computer function recited at a high level of generality and is merely a nominal or tangential addition to the claim. The Applicant's specification teaches acquiring and averaging physiological signals is WURC. The applicant mentions in paragraph 0005 of the specification, "In arithmetic averaging of usual physiological signals such as somatosensory evoked potential...or an auditory brainstem response, arithmetic averaging is performed a predetermined number of times.” Paragraph 0007 states, "In a conventional apparatus in which arithmetic averaging is performed..." These disclosures highlight the fact that acquiring and arithmetic averaging of waveforms representing physiological signals is WURC. Also, when considered in 
Claim 8 recites the same mathematical concept as claim 1 and recites additional elements of "producing a plurality of physiological signal waveforms based on a physiological signal acquired from a living body of a subject" and "displaying the information relating to the arithmetic average dispersion.” These additional elements amount to nothing more than extra solution activity and mere instructions to execute the claimed process on a computer and fail to integrate the judicial exception into a practical application or amount to significantly more than the judicial exception for the same reasons provided for claim 1 above.
The dependent claims of claims 1 and 8, which are claims 2-4, 9-10, and 12-14, are rejected under 35 U.S.C. 101 because they do not add limitations that integrate the judicial exception into a practical application and do not provide significantly more than the judicial exception. Claim 2 further limits the mathematical concept by saying "...the information relating to the arithmetic average dispersion includes a confidence interval of the physiological signal waveforms used for identifying the arithmetic averaging." This does not integrate the judicial exception into a practical application and does not amount to significantly more. Claims 3 and 9 recite extra-solution activities due to the recitation of, "the display is configured to display the confidence interval and the arithmetic average waveform in a common area" in claim 3 and the recitation of, “in the displaying process, the information and the arithmetic average waveform are simultaneously displayed in a common display area” in claim 9. These are generic computer functions at a high level of generality and do not integrate a judicial exception into a practical application or amount to significantly more for the same reasons provided above. Displaying data is a well-known process in many fields and cannot represent a novel claim. Claim 4 is similar and says, “...wherein the information relating to the arithmetic average dispersion includes numerical information, and the display is configured to display the numerical information and the arithmetic 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim recites, "...a controller configured to...identify an 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above, the additional elements amount to extra-
Claims 7 and 11 are rejected under 35 U.S.C. 101 because they do not add limitations that integrate the judicial exception, recited in claim 5, into a practical application and do not provide significantly more than the judicial exception. The display recited in claim 7 does not integrate the judicial exception into a practical application as it merely displays the results and data which is an extra-solution activity. See MPEP 2106, 2106.04, 2106.05, and 2106.05(g). Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the extra-solution activity represents only generic computer functions. Displaying a result is a generic computer function recited at a high level of generality and is merely a nominal or tangential addition to the claim and cannot be claimed as an inventive concept. While claim 11 does not integrate the judicial exception into a practical application by only further limiting the judicial exception by specifying the type of information related to the arithmetic average dispersion. Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (US Patent No. 5,609,158).
Regarding claim 5, Chan teaches a physiological information measurement apparatus comprising an input 14 configured to acquire a physiological signal from a living body of a subject (Abstract, Figure 1, Column 7 Lines 44-47, Column 8 Lines 2-4, Column 8 Lines 37-41, Column 10 Lines 1-3). A controller 18 configured to produce a plurality of physiological signal waveforms based on the physiological signal acquired from the measuring section (Column 8 Lines 8-9, Column 8 Lines 45-46, Column 8 Lines 57-67, Column 10 Lines 4-12, Column 71 Lines 6-7). Chan also teaches identifying an arithmetic average waveform that is obtained by arithmetic averaging of the plurality of physiological signal waveforms (Column 10 Lines 25-27, Column 14 Lines 13-19, Figure 3A, Step 104). Step 104 in Chan involves, "...the selection, alignment and signal averaging is performed as described to average out noise to enhance the signal-to noise ratio for the acquired data." Chan also teaches identifying information related to the average dispersion (Column 10 Lines 25-27, Column 14 Lines 13-19, Step 106). Step 106 in Chan is disclosed as, "A stop criteria determination for the signal averaging is determined at step .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Kamath (US Pub No. 20090192745 A1).
Regarding claim 1, Chan teaches an input 14 configured to acquire a physiological signal from a living body of a subject (Abstract, Figure 1, Column 7 Lines 44-47, Column 8 Lines 2-4, Column 8 Lines 37-41, Column 10 Lines 1-3). Chan teaches a controller 18 configured to produce a plurality of 
Kamath teaches a display that displays information related to the arithmetic average dispersion (Figure 6A, Page 42 Paragraph 0551). Specifically, Kamath discloses a display that displays a confidence
interval as an indicator of an amount of noise in a physiological system, "...the system is configured to modify or turn off a particular display of the sensor data (e.g., display filtered data, display processed data...and/or display confidence interval representative of a level of confidence in the  sensor data" (Figure 6A, Page 42 paragraph 0551). Kamath specifically uses confidence intervals as information related to the arithmetic average dispersion as well as using a display as a visual indicator of the noise level in the waveforms (Figure 6A, Page 42 Paragraph 0551). Kamath also teaches a display that can turn 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the input and controller of Chan to incorporate the display of Kamath to display the information relating to arithmetic average dispersion because this information can be a visual indicator of the amount of noise present in the waveforms. Providing a visual indicator of noise is an efficient and intuitive method of alerting the user that a certain level of noise is present in the collected data.
Regarding claim 2, Chan does not teach the information relating to arithmetic average dispersion as comprising a confidence interval used for identifying the arithmetic average waveform.
Kamath teaches a display that displays a confidence interval as an indicator of noise in averaged physiological signals (Figure 6A, Page 42 Paragraph 0551). The display in Kamath can also alter the display depending on the amount of noise in the signal (Figure 6A, Page 42 Paragraph 0551). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the input and controller of Chan to incorporate the noise indications of Kamath because a confidence interval can be used as a visual indicator of noise in a signal and confidence intervals are well known in the art for indicating noise in a signal.
Regarding claim 3, Kamath discloses that the display displays a confidence interval as an indicator of noise in a physiological signal after the physiological signals have been averaged as the display can alter the display depending on the amount of noise in the signal (Figure 6A, Page 42 Paragraph 0551). The confidence interval display can also be turned on or off depending on the noise level of the signal (Page 42 Paragraph 0551). This display functions as a visual indicator of the presence 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the confidence interval and arithmetic average waveform in a common area in the apparatus of Chan in view of Kamath so that the confidence intervals are more meaningful. Displaying confidence intervals away from the waveform would not be as helpful to the user. Furthermore, Kamath discloses turning Cl's on or off, which would imply the Cl and average waveform are displayed in a common area.
Regarding claim 4, Chan does not teach a display which displays the numerical information and arithmetic average waveform in a common area.
Kamath teaches a display that displays confidence intervals related to the noise level in arithmetic average waveforms (Figure 6A, Page 42 Paragraph 0551). Confidence intervals are a form of numerical information related to the arithmetic average dispersion. Kamath also teaches a display that can turn off or on depending on the noise level in the signal by using confidence intervals to provide a visual representation of the noise level in the averaged physiological signal (Figure 6A, Page 42 Paragraph 0551). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the input and controller of Chan to incorporate the display of Kamath to display relevant information concerning the waveforms in the same area for the user to view. This is obvious for the same reasons as the claim 3 rejection, confidence intervals can be used as numerical information for average waveforms and displaying the waveform and numerical information in a common area is obvious because the numerical information and average waveform depend on one another. Displaying this information and the waveform in the same area is more meaningful to the user and it would not make sense to display them in different areas.

Kamath teaches a display that displays a confidence interval as an indicator of noise in averaged physiological signals (Figure 6A, Page 42 Paragraph 0551). The confidence interval is used as information relating to arithmetic average dispersion. The display in Kamath can also alter the display depending on the amount of noise in the signal (Figure 6A, Page 42 Paragraph 0551).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the input and controller of Chan to incorporate the confidence interval display of Kamath to display the information relating to arithmetic average dispersion because this information can be a visual indicator of the amount of noise present in the waveforms. Providing a visual indicator of noise is an efficient and intuitive method of alerting the user that a certain level of noise is present in the collected data.
Regarding claim 8, Chan teaches a non-transitory computer readable medium storing a physiological information measurement program causing a computer to execute a process. The computer system in Chan comprises, a compatible digital computer used for electrocardiographic signal acquisition which includes a microprocessor, storage device, RAM memory, and an analog-to-digital converter for converting the acquiring electrocardiograph data into digital waveforms (Figure 1, Figure 3A, Figure 3B, Column 8 Lines 1-33). Chan further teaches a computer software system that processes and analyzes the waveforms by identifying an arithmetic average waveform and information relating to the arithmetic average dispersion (Column 8 Lines 43-66, Column 9 Lines 1-38). Chan discloses a display system with a computer but it is not clear whether the display can display information relating to arithmetic average dispersion (Figure 1, Column 8 Lines 1-18).
Kamath teaches a display that displays the information relating to arithmetic average dispersion as it displays a confidence interval as an indicator of noise in a physiological signal after the physiological 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer process of Chan to incorporate the display of Kamath to display the information relating to arithmetic average dispersion because this functions as a visual indicator of the presence of noise in the signal. Providing a visual indicator of noise is an efficient and intuitive method of alerting the user that a certain level of noise is present in the collected data.
Regarding claim 9, Chan does not specifically disclose a display which simultaneously displays the information and arithmetic average waveform in a common area.
Kamath teaches a display which displays a confidence interval as an indicator of noise in a physiological signal after the physiological signals have been averaged. The display in Kamath can alter the display depending on the amount of noise in the signal (Figure 6A, Page 42 Paragraph 0551). The confidence interval display can also be turned on or off depending on the noise level of the signal (Page 42 Paragraph 0551). This display functions as a visual indicator of the presence of noise in the signal as well as displaying information related to the average dispersion such as confidence intervals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer process of Chan to incorporate the display of Kamath to simultaneously display the waveform and numerical information in a common area. This is obvious for the same reasons as the claim 4 rejection, confidence intervals can be used as numerical information for average waveforms and simultaneously displaying the waveform and numerical information in a common area is obvious because the numerical information and average waveform 
Regarding claim 11, Chan does not teach the information relating to arithmetic average dispersion as including a confidence interval used for identifying the arithmetic average waveform.
Kamath teaches a display that displays a confidence interval as an indicator of noise in averaged physiological signals (Figure 6A, Page 42 Paragraph 0551). The display in Kamath can also alter the display depending on the amount of noise in the signal (Figure 6A, Page 42 Paragraph 0551). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the input and controller of Chan to incorporate the noise indications of Kamath because a confidence interval can be used as a visual indicator of noise in a signal and confidence intervals are well known in the art for indicating noise in a signal.
Regarding claim 12, Chan does not teach the information relating to arithmetic average dispersion as including a confidence interval of the physiological signal waveforms used for identifying the arithmetic average waveform.
Kamath teaches a display that displays a confidence interval as an indicator of noise in averaged physiological signals (Figure 6A, Page 42 Paragraph 0551). The display in Kamath can also alter the display depending on the amount of noise in the signal (Figure 6A, Page 42 Paragraph 0551). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the input and controller of Chan to incorporate the noise indications of Kamath because a confidence interval can be used as a visual indicator of noise in a signal and confidence intervals are well known in the art for indicating noise in a signal.
Regarding claim 13, Chan further discloses the controller is further configured to stop acquisition of the physiological signal based on the identified information relating to the arithmetic average dispersion (Column 10 Lines 25-27, Column 14 Lines 13-19, Figure 3A Step 104). This is disclosed 
Regarding claim 14, Chan further discloses stopping an acquisition of physiological signals, from which the plurality of physiological signal waveforms are produced, based on the identified information relating to the arithmetic average dispersion (Column 10 Lines 25-27, Column 14 Lines 13-19, Figure 3A Step 104). This is disclosed in Chan as performing ensemble averaging until a stop criterion is met (Column 10 Lines 25-27, Column 14 Lines 13-19, Figure 3A Step 104). Chan teaches the stop criterion determination as a determination that noise level is low enough (Column 14 Lines 15-23, Figure 3A Step 106). This reads on the limitation of identifying information relating to arithmetic average dispersion since this would require determining the noise in the averaged signal and noise in an averaged signal represents information relating to the arithmetic average dispersion. More noise would indicate more dispersion in the averaged signals and less noise would indicate less dispersion.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Kamath as applied to claim 1 above, and further in view of Morikawa (WO 2013001836 A1). A machine translation is provided and the cited portions refer to the machine translation of the Morikawa reference.
Regarding claim 10, Chan and Kamath fail to teach the physiological signal being an electroencephalogram signal. 
Morikawa discloses an audio stimulation system for measuring physiological signals in which the physiological signal being captured is an electroencephalogram signal (Paragraph 0109). 
. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Morikawa.
Regarding claim 6, Chan does not teach a stimulator configured to apply stimulation that causes the physiological signal to be produced to the living body and stops the application of stimulation to the living body when the number of times of arithmetic averaging is sufficient. 
Morikawa teaches a stimulator configured to apply stimulation that causes a physiological signal to be produced to the living body by disclosing an apparatus for delivering audio stimulation to a living body through the use of headphones to collect and process EEG signals (Paragraph 0075, Figure 4A). Morikawa additionally discloses the apparatus as a system for collecting EEG waveforms from the subject, and averaging them into a singular waveform to reduce noise levels within the EEG waveforms (Paragraph 0020, Paragraph 0081, Figure 4A). Morikawa teaches an apparatus for determining the level of noise in a physiological signal and averaging the signal until it is determined that the noise level in the signal is at an acceptable level (Paragraph 0132, Step S61, Step S62, Step S80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the system and method of Chan to other waveform analysis techniques where noise is a problem, such as the system and method for EEG analysis comprising a stimulation section, as taught by Morikawa. This is because noisy signals can compromise analysis performed on those signals in diagnostic and research environments. It is important to develop indicators that determine when signals have a sufficiently low noise level. An indicator of noise level in the form of a stimulating section is useful because it can be used to produce physiological signals and be configured to .
Response to Arguments
Applicant's arguments filed February 3rd, 2021, have been fully considered but they are not persuasive. 
In response to Applicant’s argument, on pages 8-9, that claims 1-5 and 7-9, specifically the limitation of, “identify an arithmetic average waveform that is obtained by arithmetic averaging of the plurality of physiological signal waveforms, and information relating to arithmetic average dispersion” is directed to an improvement to existing medical device technologies and does not represent ineligible subject matter under 35 U.S.C. 101. The examiner notes that Applicant cites passages from MPEP 2106.05(a), particularly that the specification should provide sufficient detail to indicate reasoning for the claimed invention to be considered an improvement. However, the analysis described in MPEP 2106.05(a) then proceeds to evaluating the claim language, “the claim itself reflects the disclosed improvement.” On pages 8-9, the Applicant cites paragraphs 0006-0007 of the specification and column 14 lines 17-20 of Chan to detail how the claimed invention represents an improvement over existing technology, but the Applicant fails to cite relevant claim language from the application that demonstrates the limitation as representing an improvement. Claims 1-5 and 7-9 do not reflect an improvement in the claim language as providing confidence interval data (or information regarding arithmetic average dispersion) is not an improvement to computers or other technology. Finding a better way to evaluate whether averaging is sufficient does not improve technology (i.e. the computer itself or the sensors or medical devices) it is just a different way to process the signals so the user/system can make a more informed decision using very well-known statistical techniques. This amounts to an improvement in the abstract idea itself as MPEP 2106.05(A)(II) states, “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental 
In response to Applicant’s argument on page 9 that claims 13 and 14 integrate the abstract idea of, identifying information related to the arithmetic average dispersion, into a practical application by effectuating a transformation by stopping an acquisition of signals; the examiner notes in claim 6 the limitation, “in accordance with a determination that the number of times of the arithmetic averaging is sufficient, the stimulator is configured to stop the application of the stimulation to the living body” was found to integrate the judicial exception into a practical application due to the use of the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(e). However, the same rationale cannot be applied to the limitations of claims 13 and 14. As explained previously, the limitations represent abstract ideas in the form of mental processes. Stopping data collection based on a desired result, such as information related to the arithmetic average dispersion, can be practically performed by the human mind or by hand. Furthermore, the limitation indicates the “stop” is dictated by “identified information relating to arithmetic average dispersion” but does not define specific information related to the dispersion. See MPEP 2106.04(a)(2) IIIA. It is within the ability of the human mind to process the displayed dispersion information and make a judgment to stop physiological data collection.  Other than reciting “the controller” and “the non-transitory computer readable medium”, nothing in the claims preclude the step from practically being performed in the human mind.  

In response to applicant's argument on page 10 that Chan fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “arithmetic average dispersion can be expressed, for example, by using a confidence interval, a standard deviation (SD), In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the claim language in claim 5 does not limit the arithmetic average dispersion to any specific expression besides being, “obtained by arithmetic averaging of the plurality of physiological signal waveforms.” This limitation is disclosed in Chan in column 9 lines 15-17. While claim 11 is introduced as a new claim and depends on claim 5, specifying that, “the information relating to the arithmetic average dispersion includes a confidence interval”, this is rendered obvious by Chan in view of Kamath due to Kamath teaching a display which displays a confidence interval as an indicator of noise in a physiological signal after the physiological signals have been averaged (Kamath, Page 42 Paragraph 0551).
In response to applicant's argument on page 10 that Chan fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “simply using a number of times averaging is performed as stop criteria is insufficient to avoid some kinds of noises”) are not recited in claim 5.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner respectfully disagrees with Applicant’s argument, “by allowing reliance on a number of beats averaged, Chan is not able to address the problem solved by the present application”, because there is no recitation in the claims that indicates that using a number of times averaging is performed is an inadequate stop criteria, and the claim also fails to recite any avoidance of noise. 
In response to Applicant’s argument on pages 10-11 that Chan and Kamath do not teach or render obvious, “identifying…information relating to arithmetic average dispersion” in claims 1 and 8, the Applicant argues that for the same reasons that Chan fails to teach the same limitation in claim 5, 
The Applicant argues on page 11 that claims 6-7 depend from claims 1 and 8, however they depend from claim 5, which was rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan. The examiner notes that the same limitation found in claims 1 and 8 of, “identifying…information relating to arithmetic average dispersion”, is found in claim 5 and therefore, Chan teaches claim 5. For the same reasoning provided in the paragraph above, Chan in view of Morikawa obviates claim 6 while Chan in view of Kamath obviates claim 7. 
In response to Applicant’s argument on page 11 that Kamala does not disclose confidence intervals being an indicator of noise in averaged physiological signals as claimed in claim 2, the examiner notes that it is being interpreted that “Kamala” refers to the Kamath reference. The examiner notes that Kamath discloses an averaging filter applied to the sensor data (Paragraph 0533), then discloses the confidence intervals being representative of the sensor data in paragraph 0551. Since the sensor data has been averaged via the filter in Kamath initially, then processed with confidence intervals, the confidence interval becomes inherently indicative of noise in averaged signals due to the step of utilizing an averaging filter on the sensor data. Further, in paragraph 0551, Kamath discloses, “In some embodiments, results of noise analysis (e.g., signal artifact detection and/or signal processing) can be used to determine when to utilize and/or display different representations of the sensor data (e.g., raw vs. filtered data), when to turn filters on and/or off (e.g., processing and/or display of certain smoothing algorithms).” This shows that the confidence interval calculations used in Kamath are performed on averaged physiological signals.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ALEXANDER ANDERSON whose telephone number is (571)272-1372.  The examiner can normally be reached on Monday - Thursday from 10:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/W.A.A./Examiner, Art Unit 3791                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791